Case 2:19-cv-00436-AWA-DEM Document 11 Filed 10/22/19 Page 1 of 3 PageID# 89



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Norfolk Division


CITY OF NORFOLK, VIRGINIA et al.,                  )
                                                   )
              Plaintiffs,                          )
                                                   )
v.                                                 )     Case No. 2:19-cv-00436-AWA-DEM
                                                   )
COMMONWEALTH OF VIRGINIA, et al.,                  )
                                                   )
              Defendants.                          )


                   MOTION TO DISMISS PLAINTIFFS’ COMPLAINT

       Defendants move to dismiss the complaint under Federal Rules of Civil Procedure

12(b)(1) and 12(b)(6). The basis for this motion is set forth in the accompanying Memorandum

in Support of Defendants’ Motion to Dismiss the Complaint.


Dated: October 22, 2019
                                    Respectfully submitted,

                                    COMMONWEALTH OF VIRGINIA, GREGORY D.
                                    UNDERWOOD, Commonwealth’s Attorney for the City of
                                    Norfolk, and MARK R. HERRING, Attorney General for
                                    the Commonwealth of Virginia

                                    By:             /s/
                                          Toby J. Heytens
                                          Solicitor General
                                          Office of the Attorney General
                                          202 North Ninth Street
                                          Richmond, Virginia 23219
                                          (804) 786-7240 – Telephone
                                          (804) 371-0200 – Facsimile
                                          THeytens@oag.state.va.us

                                          Erin R. McNeil
                                          Assistant Attorney General
                                          Office of the Attorney General
                                          202 North Ninth Street

                                               1
Case 2:19-cv-00436-AWA-DEM Document 11 Filed 10/22/19 Page 2 of 3 PageID# 90



                                Richmond, Virginia 23219
                                (804) 692-0598 – Telephone
                                (804) 371-0200 – Facsimile
                                EMcNeill@oag.state.va.us

                                Attorneys for Defendants




                                     2
Case 2:19-cv-00436-AWA-DEM Document 11 Filed 10/22/19 Page 3 of 3 PageID# 91



                                CERTIFICATE OF SERVICE

       I hereby certify that on October 22, 2019, a true and accurate copy of this paper was filed

electronically with the Court’s CM/ECF system, which will automatically effectuate service on:

       Adam D. Melita, Esquire
       Attorney for City of Norfolk
       City Attorney’s Office
       810 Union Street
       Norfolk, VA 23510
       Phone: 757-664-4366
       Fax: 757-664-4201
       adam.melita@norfolk.gov


                                      By:    /s/
                                            Toby J. Heytens




                                                3
